Acknowledgements
This communication is in response to applicant’s response filed on 03/18/2021.
Claims 1-2, 7, 17, 20, 42, 52-53, and 56 have been amended. Claims 3-6, 8-16, 23-41, 44-51, and 59-73 have been cancelled.
Claims 1-2, 7, 17-22, 42-43, and 52-58 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 112(b) that claim amendments made to claims 1 and 21 should result in the withdrawal of the 112(b) for claims 1 and 21, examiner argues that applicant did not address the insufficient antecedent basis regarding the claim 21 term “the input window.” Therefore, the examiner will be maintaining the 112(b) rejection for claim 21.
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Smith (US 20160314468) in view of Dow (US 20160306958) does not teach “a first controller generating a one-time keypad when a second NFC interface of the output terminal is recognized, a first display 
Applicant argues dependent claims 2, 7, 17-22, 43, and 52-58 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 42.

Priority
This application claims priority to seven Korean Applications: Application No. KR10-2015-0154494 filed on 08/31/2015, Application No. KR10-2015-0154494 filed on 11/04/2015, Application No. KR10-2015-0154496 filed on 11/04/2015, Application No. KR10-2015-0176170 filed on 12/10/2015, Application No. KR10-2016-0001814 filed on 01/07/2016, Application No. KR10-2016-0008115 filed on 01/22/2016, and Application No. KR10-2016-0020838 filed on 02/22/2016. Applicant’s claim for the benefit of these prior-filed applications is acknowledged.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the input window" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 1, 7, 17-19, 21-22, 42, 52-55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Pieczul (US 20160080937) in view of Büchner (US 20170046704).

Regarding Claims 1 and 42, Pieczul teaches an input terminal and an output terminal communicating with each other via near field communication (NFC) (Paragraphs 0045-0046 and 0043 teach an authentication channel may be established between a mobile device and a transaction terminal (e.g., an ATM) that uses a keypad for access control; the transaction terminal comprises a short-range communication device to communicate via NFC, and a keypad interface application; these components are configured to communicate with the external keypad device in the mobile device in lieu of the transaction terminal's own keypad; both the mobile device and the terminal are configured with the keypad interface application), wherein the input terminal includes: a first controller generating a one-time keypad when a second NFC interface of the output terminal is recognized (Paragraphs 0043 and 0046 teach the transaction terminal’s keypad interface application (i.e., first controller) detects and communicates with the external keypad device; the detection routine may operate in one or both of the keypad interface applications (where one instance is running in the mobile device, and the other instance is running in the transaction terminal); a test is performed to determine whether a user request for access is detected; this request for access may be initiated at the mobile device by the user taking some and a first NFC interface providing the one-time keypad to the output terminal through NFC (Paragraph 0043 teaches the short-range communication device via NFC operates in conjunction with the keypad interface application to communicate an external keypad to the mobile device (physical or software-based); typically, once the external keypad device is operating, the transaction terminal keypad is locked and does not receive user input); wherein the output terminal includes: a second display (Paragraph 0050 teaches the external keypad device is displayed on the mobile device); the second NFC interface receiving the one-time keypad from the input terminal through the first NFC interface (Paragraphs 0044-0045, 0038, and 0048 teach a keypad is implemented as an external keypad device via NFC to the terminal expecting the user's password/PIN, wherein the external keypad device being the user's mobile device that is owned and/or controlled by the user; the mobile device includes a mobile app adapted to communicate with the keypad interface application running in the transaction terminal; the mobile device keypad representation may be a facsimile (copy) of the actual keypad that it is emulating, a variant thereof, or a distinct keypad that offers the same basic keypad entry function; thus, the external keypad device may look the same as the physical keypad, or it may be distinct in whole or in part); and a second controller outputting the one-time keypad received from the second NFC interface on the second display module in a form of a keypad with key symbols or numbers (Paragraphs 0046 and 0050 teach if the outcome of the test is positive, the user is notified that the transaction terminal is trusted; the notification provided may be visually, audible, tactile, or some combination thereof; in an alternative embodiment, the notification is provided implicitly, namely, by allowing the user entry of the credential (password/PIN or other data) to continue from the mobile device keypad; the keypad application running opens automatically based on the proximity to the ATM).
However, Pieczul does not explicitly teach a first display outputting the one-time keypad in a form of a blank keypad with no key symbols or numbers.
 Büchner from same or similar field of invention teaches a first display outputting the one-time keypad in a form of a blank keypad with no key symbols or numbers (Paragraphs 0041 and 0044 teach a computer program (i.e., within the input terminal) may be operable to facilitate data exchange with the computing device (i.e., output terminal); more specifically, the computer program enables the processor to cause display of a (perhaps blank) keypad or grid on a display screen; the larger device of system in FIG. 2 illustrates an example of a blank keypad or grid as there are no characters within the displayed keys or grid locations).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Pieczul to incorporate the teachings of Büchner to have a keypad input unit that includes one or more null keys.

Regarding Claim 1, Pieczul teaches a security key input system using a one-time keypad (Paragraph 0045 teaches the system comprises a mobile device (i.e., output terminal) and a transaction terminal (e.g., an ATM) (i.e., input terminal)).
Regarding Claim 42, Pieczul teaches a security key input method using a one-time keypad (Paragraph 0045 teaches FIG. 6 describes the basic operating scenario of this disclosure; an authentication channel is established between a mobile device and a transaction terminal (e.g., an ATM) that uses a keypad for access control), comprising the steps of: (E) receiving a security key from a user (Paragraph 0046 teaches the credential data is transmitted over the authentication channel to facilitate the user's access to the rest of the terminal functionality; preferably, the authentication channel itself is also secured, e.g., using cryptographic techniques, to ensure that the transmission of the credential and/or other data is not compromised); and (F) determining, by the input terminal, whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and determining whether the security key is correct or wrong (Paragraph 0046 teaches after the transaction 

Regarding Claim 7, the combination of Pieczul and Büchner teaches all the limitations of Claim 1 above; and Pieczul further teaches wherein the second NFC interface is implemented as an external interface, and installed in the output terminal (Paragraph 0043 teaches the short-range communication device of the transaction terminal operates in conjunction with the keypad interface application (which may be integrated therewith) to detect and communicate with an “external keypad device” through NFC preferably the mobile device keypad (i.e., mobile device comprises second NFC interface); the external keypad device preferably is used in lieu of the transaction terminal keypad).

Regarding Claim 17, the combination of Pieczul and Büchner teaches all the limitations of Claim 1 above; and Pieczul further teaches wherein the input terminal comprises an ATM (Automated Teller Machine), door lock, safe or computer (Paragraph 0042 teaches the technique of this disclosure is described in the context of user access to a transaction terminal such as the ATM machine described above, but this is not a limitation; the technique may be used in conjunction with any type of access control mechanism, device or facility in which keypad access is normally required by the user; thus, another example operating scenario is a door lock that includes an associated keypad for unlocking the door, or 

Regarding Claim 18, the combination of Pieczul and Büchner teaches all the limitations of Claim 17; however, the combination does not explicitly teach wherein the one-time keypad comprises a keypad of which the key arrangement is randomly set, and the key arrangement is changed whenever the one-time keypad is generated.
Büchner further teaches wherein the one-time keypad comprises a keypad of which the key arrangement is randomly set, and the key arrangement is changed whenever the one-time keypad is generated (Paragraph 0049 teaches the computing device may randomly assign a location of the one or more locations to each of the one or more characters and then display each character of the one or more characters at the location randomly assigned to each character; randomization of character locations may occur once per authentication code entry, or may occur prior to entry of each character of the authentication code).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Pieczul and Büchner to incorporate the further teachings of Büchner to have the key arrangement changed whenever the one-time keypad is generated.
There is motivation to further combine Büchner into the combination of Pieczul and Büchner because of the same reasons listed above for Claim 1.

Regarding Claim 21, the combination of Pieczul and Büchner teaches all the limitations of Claim 17 above; however the combination do not explicitly teach wherein the input window comprises a larger number of null keys than a difference between the number of entire input regions of the input window and the number of digits included in a preset security key.
Büchner further teaches wherein the input window comprises a larger number of null keys than a difference between the number of entire input regions of the input window and the number of digits included in a preset security key (Paragraph 0046 teaches the computing device may display the characters 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, x, and a checkmark at various grid locations within the display screen; the grid locations may be identifiable by reference to row and column numbers (e.g., grid coordinates of a grid pattern) or by other location identifiers (e.g., pixel locations, or arbitrary designations; a PIN (i.e., typically a four digit code, which is a smaller number of numbers than the display which contains 10 digits)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Pieczul and Büchner to further incorporate the teachings of Büchner to have the input window comprise a larger number of null keys than the digits in a preset security key.
There is motivation to further combine Büchner into the different combinations of Pieczul and Büchner because of the same reasons listed above for Claim 1.

Regarding Claim 22, the combination of Pieczul and Büchner teaches all the limitations of Claim 17 above; however the combination does not explicitly teach wherein the entire input regions of the input window are set to null keys.
Büchner further teaches wherein the entire input regions of the input window are set to null keys (Paragraphs 0041 and 0044 the computer program enables the processor to cause display of a (perhaps blank) keypad or grid on a display screen of user interface; the larger device of system in FIG. 2 illustrates an example of a blank keypad or grid as there are no characters within the displayed keys or grid locations).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Pieczul and Büchner to incorporate the further teachings of Büchner to have the entire input region of the input window set to null keys.
There is motivation to further combine Büchner into the different combinations of Pieczul and Büchner because of the same reasons listed above for Claim 1.

Regarding Claim 52, the combination of Pieczul and Büchner teaches all the limitations of Claim 42 above; and Pieczul further teaches further comprising the step (G) of outputting the determination result to the user (Paragraph 0046 teaches after the transaction terminal has verified the user credential, the 

Regarding Claim 53, the combination of Pieczul and Büchner teach all the limitations of Claim 52 above; and Pieczul further teaches wherein the determining whether the security key coincides with the preset code and the outputting the determination result are performed whenever the user inputs the security key (Paragraph 0046 teaches the user then enters his or her password and/or PIN on the mobile device in lieu of direct entry via the terminal keypad; then the credential data is transmitted over the authentication channel to facilitate the user's access to the rest of the terminal functionality; finally, the transaction terminal verifies the user credential).

Regarding Claim 54, the combination of Pieczul and Büchner teaches all the limitations of Claim 53 above; and Pieczul further teaches wherein the one-time keypad is generated according to a generation command inputted by the user (Paragraph 0041 and 0050 teach the ATM includes several software programs that are executable therein, including software for displaying the various screens by which information is visually relayed to the user and software for connecting to a host computer system to initiate security checks (e.g., request for a pin number) when the user enters his ATM card into the card reader slot; the user approaches the terminal and enters his or her ATM card; the user then selects the keypad application running on the device this app opens automatically based on the proximity to the ATM; the keypad application communicates with the terminal, 

Regarding Claim 55, the combination of Pieczul and Büchner teaches all the limitations of Claim 52; however the different combinations do not explicitly teach wherein the keys of the one-time keypad are distinguished by identification symbols or colors.
Büchner further teaches wherein the keys of the one-time keypad are distinguished by identification symbols or colors (Paragraph 0046-0047 teach the computing device may display the characters 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, x, and a checkmark at various grid locations within the display screen; a first row of the display may include the characters 2, 5, and 8, a second row of the display may include the characters 4, 6, and 9, a third row of the display may include the characters 0, 1, and 7, and a fourth row of the display may include the characters x, 3, and a check mark; in various examples, the one or more characters may include numerals, letters, punctuation marks, or any other type of characters).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Pieczul and Büchner to further incorporate the teachings of Büchner to have the keys of the one-time keypad distinguished by identification symbols or colors.
There is motivation to further combine Büchner into the combination of Pieczul and Büchner because a user may easily enter personal information into the numeric keypad when the keys are distinguished by identification symbols.

Regarding Claims 19 and 58, the combination of Pieczul and Büchner teaches all the limitations of Claims 17 and 52; however, the combination does not explicitly teach wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
Büchner further teaches wherein the number of one-time keypads to be generated is equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input (Paragraphs 0049 and 0058 teach the computing device may randomly assign a location of the one or more locations to each of the one or more characters and then display each character of the one or more characters at the location randomly assigned to each character; randomization of character locations may occur once per authentication code entry, or may occur prior to entry of each character of the authentication code; that is, in some examples, the locations of the one or more characters might not be re-randomized each time data representing an input of a grid position/character is received by the computing device (i.e., output terminal) from the computing device (i.e., input terminal)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Pieczul and Büchner to further incorporate the teachings of Büchner for the number of one-time keypads to be generated to be equal to the number of security keys to be inputted, and a one-time keypad is provided in response to each security key input.
.

Claims 2 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Pieczul (US 20160080937) in view of Büchner (US 20170046704) in further view of Dow (US 20160306958).

Regarding Claims 2 and 43, the combination of Pieczul and Büchner teaches all the limitations of Claims 1 and 42 above; however the combination does not explicitly teach wherein the controller outputs the one-time keypad for a preset time, and then ends the output of the one-time keypad.
Dow further teaches wherein the controller outputs the one-time keypad for a preset time, and then ends the output of the one-time keypad (Paragraph 0027 teaches numeric encryption program invalidates the current random keypad layout and resends a new randomized layout for projection at fixed intervals (e.g. every sixty seconds)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Pieczul and Büchner to incorporate the teachings of Dow to have the one-time keypad output for a preset time.
There is motivation to combine Dow into the combination of Pieczul and Büchner because having the arrangement of the one-time keypad change after a preset time prevents an attacker or a camera from determining the values of the keys that were pressed (Dow Paragraph 0028).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pieczul (US 20160080937) in view of Büchner (US 20170046704) in further view of Ho (US 20160307380).

Regarding Claim 20, the combination of Pieczul and Büchner teaches all the limitations of Claim 17 above; however the combination does not explicitly teach wherein the control unit determines whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and outputs the determination result through a color change of the keypad input unit or a sound output.
Ho from same or similar field of endeavor teaches wherein the control unit determines whether the security key inputted from the user coincides with a preset code, through the one-time keypad, and outputs the determination result through a color change of the keypad input unit or a sound output (Paragraphs 0117-0118 and 0121 teach a microcontroller (i.e., control unit) can send a signal to a speaker causing the speaker to emit a sound indicating a successful authentication, or the status of the authentication can be presented to the user via a specific color or flashing pattern of an LED).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Pieczul and Büchner to incorporate the teachings of Ho to have the determination result presented through a color change or sound output.
There is motivation to combine Ho into the combination of Pieczul and Büchner because the output enables information, such as whether the .

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Pieczul (US 20160080937) in view of Büchner (US 20170046704) in further view of Kim (20070096946).

	Regarding Claim 56, the combination of Pieczul and Büchner teaches all the limitations of Claim 42 above; however the combination does not explicitly teach wherein the one-time keypad is a keypad of which the key arrangement is set according to an arrangement change command from the user.
	Kim from same or similar field of endeavor teaches wherein the one-time keypad is a keypad of which the key arrangement is set according to an arrangement change command from the user (Paragraph 0089 teaches the user can select whether to change the key arrangement, and if the key arrangement change is selected, then a key arrangement type is changed or the key arrangement is changed and the result is then displayed on the key display).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the different combinations of Pieczul and Büchner to incorporate the teachings of Kim to have the key arrangement set according to an arrangement command from the user.


Regarding Claim 57, the combination of Pieczul, Büchner, and Kim teaches all the limitations of Claim 56 above; however the combination does not explicitly teach wherein the keys of the one-time keypad are distinguished by identification symbols or colors.
Büchner further teaches wherein the keys of the one-time keypad are distinguished by identification symbols or colors (Paragraph 0046-0047 teach the computing device may display the characters 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, x, and a checkmark at various grid locations within the display screen; a first row of the display may include the characters 2, 5, and 8, a second row of the display may include the characters 4, 6, and 9, a third row of the display may include the characters 0, 1, and 7, and a fourth row of the display may include the characters x, 3, and a check mark; in various examples, the one or more characters may include numerals, letters, punctuation marks, or any other type of characters).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Pieczul, Büchner, and Kim to incorporate the further teachings of Büchner to have the keys of the one-time keypad distinguished by identification symbols or colors.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Briggs et al. (US 20160125411) teaches secure passcode entry using a mobile device having augmented reality capability. The mobile device is registered with an authorization server to register an agreed input display algorithm with an initialization seed, and a user passcode is registered with the authorization server. A superset of options is obtained from an input interface device at which a user passcode is to be entered. The superset of options is processed using the input display algorithm and initialization seed to result in an arrangement of characters including the characters of a registered user passcode. The arrangement of characters is overlaid using the augmented reality capability of the mobile device in relation to an input interface of the input interface device.
Hoover et al. (US 20160171461) teaches an automated transaction machines with dual customer interface displays of different sizes and different orientations, configured for selective use by a customer by selection of desired display option for a financial transaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685